Citation Nr: 0523292	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  96-04 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to March 
1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1992 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that the issue on appeal has previously been 
phrased as whether new and material evidence has been 
received to reopen the veteran's claim of service connection.  
Further, the issue of whether a timely appeal had been filed 
from rating decisions by the RO in November 1992 and 
September 1993 had been previously remanded by the Board to 
the RO for adjudication and readjudication because they were 
inextricably intertwined with the issue of finality of those 
decisions which were the precursors to a July 1995 rating 
decision denying the veteran's claim on the basis that new 
and material evidence had not been submitted since those 
rating decisions had become final.

Although the RO has determined that the November 1992 rating 
decision is final, the law provides that "questions as to 
timeliness or adequacy of response shall be determined by the 
Board of Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 
2002).  In this case, following the issuance of the November 
1992 rating decision, the veteran filed in May 1993 a notice 
of disagreement with that determination.  Rather than issuing 
a Statement of the Case (SOC) to the veteran at that time, 
the RO instead issued on October 1, 1993, a September 1993 
rating decision denying the veteran's claim on 
"reconsideration."  The veteran filed a notice of 
disagreement with that determination in October 1993.  In 
February 1994 the RO issued an SOC regarding the issue of 
service connection.  In June 1994 the veteran wrote a letter 
to the President.  A copy of his letter was received by the 
RO in September 1994.  In his letter, the veteran 
demonstrated that he wanted to continue to prosecute his 
claim of service connection for his low back, which had been 
"busted" as a result of an injury in service.  Although the 
veteran later filed a VA Form 9, Substantive Appeal, on 
October 21, 1994-which the RO determined was not timely 
filed as to either the November 1992 rating decision or the 
October 1993 rating decision-the Board finds that 
jurisdiction for appellate review by the Board had already 
been established.

Therefore, given the procedural development presented in this 
case, the Board accepts the veteran's appeal from the 
November 1992 rating decision.

The veteran appeared at a hearing held at the RO on August 7, 
1998.  On July 17, 2003, a hearing was held in Phoenix, 
Arizona, before Marjorie A. Auer, the Veterans Law Judge 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b), 
(c) (West 2002).  Transcripts of those hearings have been 
associated with the record on appeal.


FINDING OF FACT

The veteran was noted to have recurrent low back pain in 
service; he has a current diagnosis of chronic low back pain 
with x-ray evidence of anterior wedging of the 11th and 12th 
thoracic and 1st lumbar vertebrae; and there is competent 
evidence that the veteran's low back pain due to his low back 
disorder has persisted since his military service.


CONCLUSION OF LAW

The veteran's current low back disorder manifested by chronic 
low back pain and x-ray evidence of anterior wedging of the 
11th and 12th thoracic and 1st lumbar vertebrae was incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist claimants in the development of facts 
pertinent to their claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5104A (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).

Given the determination below, VA has fulfilled its duties to 
inform and assist the veteran on this claim.  Accordingly, 
the Board can issue a final decision because all notice and 
duty to assist requirements have been fully satisfied, and 
the veteran is not prejudiced by appellate review.

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2004).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by evidence of (1) the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The Board has reviewed all of the evidence contained in the 
veteran's claims file.  In a January 1994 statement, a VA 
neurologist noted that x-ray examination of the veteran in 
November 1993 had shown old compression fractures of the 11th 
and 12th thoracic and 1st lumbar vertebrae.  The veteran has 
been diagnosed numerous times with chronic low back pain.  
Although "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted," in this case, there is x-ray evidence that the 
veteran has damaged vertebrae in addition to his complaints 
of pain.  Cf. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  Therefore, the veteran satisfies the initial 
criteria of having a current disability of the low back.

The veteran also satisfies the criteria of incurrence of low 
back pain in service.  At the veteran's January 1980 Chapter 
5 examination, the veteran reported recurrent back pain.  
Although the examiner evaluated the veteran's spine as 
normal, the examiner did note that the veteran had recurrent 
back pain.  The veteran's service medical records also 
document that he injured his left knee in a fall down stairs 
in 1979.  The veteran's claims file contains no medical 
records for treatment of the veteran between his separation 
from service in 1980 and 1992.  Medical records beginning in 
1992 and continuing consistently thereafter indicate that the 
veteran reported a history of chronic low back pain since an 
injury in service in 1979.  Although he is a layperson, the 
veteran is competent to report his experiences and readily 
observable symptoms, such as pain in his lower back.  Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994).  

The Board notes that absence of medical records prior to 1992 
might suggest that the veteran has not continuously suffered 
from low back pain since his in service fall in 1979; 
however, the veteran clearly had recurrent low back pain in 
service for which he was already apparently not seeking 
regular medical attention.  Further, as noted above, the 
veteran is competent to report symptoms of pain in his lower 
back even if he does not seek, or cannot prove that he 
sought, medical treatment.  In her January 1994 statement, 
the VA neurologist associated the veteran's chronic back pain 
and the x-ray evidence of old compression fractures of the 
vertebrae with the veteran's fall in service in 1979.  
Resolving any doubt in the veteran's favor, the evidence 
shows that the veteran's current low back disorder manifested 
by chronic low back pain and x-ray evidence of anterior 
wedging of the 11th and 12th thoracic and 1st lumbar vertebrae 
was incurred during service.


ORDER

Entitlement to service connection for a low back disorder 
manifested by chronic low back pain and x-ray evidence of 
anterior wedging of the 11th and 12th thoracic and 1st lumbar 
vertebrae is granted.


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


